808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley S. HARRIS, III, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES;  Officials of theVirginia Health Department, Appellees.
No. 85-2315.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1986.Decided Dec. 29, 1986.

Before RUSSELL, HALL and WILKINSON, Circuit Judges.
Stanley S. Harris, III, pro se.
Robert W. Jaspen, Assistant United States Attorney and John A. Rupp, Senior Assistant Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate and entering summary judgment in favor of the Officials of the Virginia Health Department and the Secretary of Health and Human Services discloses that this appeal from that court's order refusing relief under 42 U.S.C. Sec. 405(g) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Harris v. Secretary of Health and Human Services, C/A No. 85-0378 (E.D.Va., Nov. 12, 1985).


2
AFFIRMED.



*
 Although the district court entered summary judgment for the Virginia Health Department based on Harris' failure to file counter-affidavits, it is clear, as a matter of law, that determination of supplemental security income (SSI) eligibility is exclusively a function of the federal Social Security Administration.  Therefore, Harris' claim against the Virginia Health Department is without merit